Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
replace “2009-0228424” (p. 1, line 4) with --  2019-0228424  --.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	An economic development and collaboration system comprising:
a. A network; wherein the network has a plurality of end nodes which are wirelessly connected to it;
b. one or more personal computing devices;

c. one or more servers; wherein the one or more servers are connected to the network;
d. a database; wherein the database is stored on the one or more servers; wherein the database stores a plurality of attributes relating to one or more economic propositions;
e. a software application;
wherein the software application is downloadable on the one or more personal computing devices;
wherein the software application is connected to the network and synced to the database;
wherein the software application provides at least one user account for each user of a plurality of users;
wherein each user account comprises disclosed personal data of a user; wherein the software application updates the database in real-time;
wherein one or more economic proposals are submitted through the software application for viewing by one or more other users;
wherein the software component further comprises:
a mapping component; the mapping component providing an interactive map;
the mapping component generating one or more geolocation icons on the interactive map;
each geolocation icon indicating the geographical location of each economic proposal;
the mapping component connecting to the global positioning system of the one or more personal computing devices;
an analyzing component; the analyzing component providing a plurality of statistics about the one or more economic propositions;
the analyzing component generating a notification for each economic proposition with the same geographical location; a communication component;
the communication component allowing the plurality of users to communicate with one or more other users;
wherein plurality of users submit one more public forms of expression pertaining to one or more economic proposals; the communication component providing at least one comment thread;
a voting component;
the voting component counts votes being submitted by the plurality of users;
a property valuation component; the property valuation component providing a property value estimation for each property associated with the one or more economic proposals with a property valuation estimate.

Independent claim 12:

a. A network; wherein the network has a plurality of end nodes which are wirelessly connected to it;
b. one or more personal computing devices; wherein the one or more personal computing devices are each further comprised of a global positioning system and a camera; wherein the one or more personal computing devices are connected to the network;
c. one or more servers; wherein the one or more servers are connected to the network;
d. a database; wherein the database is stored on the one or more servers; wherein the database stores a plurality of attributes relating to one or more economic propositions;
e. a software application;
wherein the software application is downloadable on the one or more personal computing devices;
wherein the software application is connected to the network and synced to the database;
wherein the software application provides at least one user account for each user of a plurality of users;
wherein each user account comprises disclosed personal data of a user;
wherein the software application updates the database in real-time; wherein one or more economic proposals are submitted through the software application for viewing by one or more other users;

a mapping component;
the mapping component providing an interactive map;
the mapping component generating one or more geolocation icons on the interactive map;
each geolocation icon indicating the geographical location of each economic proposal;
the mapping component connecting to the global positioning system of the one or more personal computing devices;
an analyzing component; the analyzing component providing a plurality of statistics about the one or more economic propositions;
the analyzing component generating a notification for each economic proposition with the same geographical location;
a communication component; the communication component allowing the plurality of users to communicate with one or more other users;
wherein plurality of users submit one more public forms of expression pertaining to one or more economic proposals;
the communication component providing at least one comment thread;
the communication component integrates with one or more third-party social media platforms;
a voting component;
the voting component counts votes being submitted by the plurality of users; a property valuation component;
the property valuation component providing a property value estimation for each property associated with the one or more economic proposals with a property valuation estimate;
f.	one or more geomarkers; wherein the one or more geomarkers are located at the geographic location of one or more economic propositions.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/